Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered March 23, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony oifender, to a term of 6 to 12 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). Issues of credibility, including the weight to be given to the alleged discrepancies in the undercover officer’s testimony, were properly considered by the jury and there is no basis for disturbing its determinations. The fact that defendant was acquitted of other charges does not warrant a different conclusion (see People v Rayam, 94 NY2d 557).
Defendant’s claims that the court improperly permitted expert testimony on the subject of the organization of street-level drug operations, and failed to give a limiting instruction with regard to this testimony, are unpreserved (see People v Tevaha, 84 NY2d 879), and we decline to review them in the interest of justice. Were we to review these claims, we would find there was a proper foundation for the testimony (see People v Brown, 97 NY2d 500, 506-507), and that the failure to give a proper limiting instruction, while error (id.), was harmless and did not deprive defendant of a fair trial. Concur — Nardelli, J.P., Mazzarelli, Buckley, Williams and Lerner, JJ.